Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing amendments received on 28 June 2022 are NOT entered. 
The drawing amendments received on 24 August 2022 are OK to enter.  

Specification
The Specification amendments filed on 28 June 2022 and 24 August 2022 are accepted and entered.  

Allowable Subject Matter
Claims 1-4, 6, 8-10, 13-16, 18-22, and 24-26 filed 24 August 2022 are accepted, entered, and  allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach in combination with the other limitations of the independent claim: “a second rotor coupled to the shaft via a gear assembly…a blade assembly…coupled to the second rotor…to counter-rotate relative to the radial flow compressor” and the axial compressor, radial compressor, blade assembly, and high pressure compressor in axial sequential order. 
Regarding Claim 9, the prior art of record does not teach in combination with the other limitations of the independent claim: “a rotor driven by the shaft via a gear box, the rotor to rotated in a second direction opposite the first direction [of the shaft]…a fan coupled to the rotor” and the axial compressor, centrifugal compressor, fan, and high pressure compressor in axial sequential order. 
Regarding Claim 16, the prior art of record does not teach in combination with the other limitations of the independent claim: “a rotor driven by a shaft via a gear assembly, the rotor to rotate in a first direction opposite a second direction of rotation of the shaft…a blade assembly coupled to the rotor” and the axial compressor, radial compressor, blade assembly, and high pressure compressor in axial sequential order. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741